Citation Nr: 1452546	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hamstring and leg disability.  

2.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from November 1980 to June 1986.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hamstring or leg disability and the current symptoms of pain radiating to the legs is due to a nonservice-connected back disability.     

2.  The Veteran does not have a bilateral hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hamstring and leg disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify for these claims.  See the May and July 2010 letters.  Moreover, neither the Veteran, nor his representative, has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records dated from 2007 to 2010 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Board observes that the Veteran was not afforded a VA examination addressing his claimed bilateral hamstring and leg disability.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As will be discussed in detail below, there is no competent evidence of a current diagnosis of a bilateral hamstring or leg disability.  The current symptoms of leg pain are attributed to a nonservice-connected back disability and there is no indication of an association between the leg pain and service or a service-connected disability.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.

The Veteran underwent a VA audiometric examination in November 2010 to obtain medical evidence as to the nature and likely etiology of the claimed hearing loss.  The examination is adequate because it was performed by a licensed audiologist and it was based on a review of claims file and a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for the hearing loss claim.  38 C.F.R. § 3.159(c)(4).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis and a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

3.  Analysis: Service Connection for a bilateral hamstring and leg disability.  

In a January 2011 notice of disagreement, the Veteran asserted that he has a current left and right hamstring disability or bilateral lower extremity disability due to his in-service auto accident April 1986.  The Veteran indicated that a June 2007 VA treatment record showed that he had low back pain that radiated to the left posterior lateral leg.  The Veteran also pointed to a July 2009 private examination report which showed that he had low back pain radiating into his left hip and leg and numbness in the leg.  

The weight of the evidence does not establish a current diagnosis or objective findings of a bilateral hamstring disability.  Service treatment records show that the Veteran sustained a hamstring injury in service in June 1981.  A June 1983 in-service examination report indicates that the Veteran had pulled hamstrings in June 1981.  Physical examination of the lower extremities at that time was normal.  Service treatment records dated after June 1983 do not show additional complaints, treatment or diagnosis of a hamstring disorder.  The weight of the evidence does not establish current diagnosis or objective findings of a bilateral hamstring disability.  The Veteran has not submitted or identified evidence of a current diagnosis of a hamstring disability.  The Veteran has not submitted any medical evidence showing objective findings of a hamstring disability.  The Veteran has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis of a musculoskeletal disability falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology. 

The Veteran also asserts that he has a leg disability due to the motor vehicle accident in service.  The Veteran's service treatment records indicate that in April 1986, about two months prior to separation, he was in a car accident; his car was rear-ended.  He reported generalized back pain, worse in the lumbar area, and pain radiating from his neck down to his buttocks.  Another April 1986 service treatment record reflects that a few days later the Veteran reported that he was much better but still had generalized back pain with no radiculopathies.  He also reported marked bilateral muscle spasms.  The diagnosis was low back pain resulting from a motor vehicle accident.  The Veteran's service treatment records are otherwise negative for diagnoses, treatment, or complaints of bilateral leg disability.  

The weight of the evidence establishes that the Veteran currently has pain that radiates from his back to his legs.  A June 2007 VA treatment record indicates that the Veteran reported having low back pain radiating to the left posterior-lateral leg to the calf.  The Veteran stated that he had experienced chronic low back pain since the 1986 automobile accident.  An April 2009 VA examination report indicates that the Veteran reported having left lower extremity numbness associated with a sharp burning sensation and constant lower back pain.  The examiner noted that service treatment records showed a rear-end collision resulting in neck and back pain in 1986.  The examiner also noted that x-rays of the Veteran's lumbar spine in August 2007 revealed degenerative disc disease at the L5-S1 level with degenerative joint disease and a July 2008 MRI showed an L5-S1 disc bulge with compromise of the neuroforaminae, but no contact with the nerve roots.  The diagnosis was myofascial cervicolumbar syndrome secondary to degenerative joint and degenerative disc disease of the cervical and lumbar spine.  After reviewing the claims file, including the Veteran's service treatment records, and examining the Veteran, the examiner opined that it was less likely as not that the Veteran's current neck and back disabilities were due to the automobile accident in 1986.  The examiner explained that at the time of the accident the Veteran had no numbness or radiation of his neck or back pain.  The examiner indicated that the Veteran's current symptoms of left lower extremity radiation of pain and numbness were not consistent with the whiplash type of injury sustained by the Veteran in 1986 and it was more likely the Veteran's neck and low back pain was secondary to the effects of aging, obesity, musculoskeletal deconditioning, and a genetic predisposition to developing degenerative spine conditions.  

The Board notes that service connection is not in effect for back and neck disabilities.  The Veteran initially filed for service connection for residuals of a back and neck injury in June 1986.  The claims were initially denied in a September 1986 rating decision, which the Veteran did not appeal.  Consequently, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  An April 1988 rating decision confirmed the prior denial, finding that no new evidence had been submitted.  The Veteran did not appeal this decision, and it too became final.  See id.  Later, in June 2003, the Veteran again filed claims for service connection for residuals of a neck and back injury.  In September 2003, the RO declined to reopen these previously denied issues.  The Veteran was notified of that decision and informed of his appellate rights in a September 2003 letter.  He did not appeal the decision, and it, therefore, became final.  See id.  In a July 2010 decision, the Board reopened the claim for service connection for a back disability and denied the claim on the merits.  The RO more recently determined that new and material evidence had not been received to reopen the claim for service connection for a back disability in May 2013.  In a separate decision issued in conjunction with this decision, the Board has determined that the July 21, 2010 decision of the Board denying service connection for disabilities of the neck and back should not be revised or reversed on the grounds of clear and unmistakable error.  

The weight of the evidence establishes that the Veteran has pain in the legs that radiates from the low back and is caused by a nonservice-connected back disability.  There is no competent evidence to establish a nexus between the claimed leg disability and any documented event or incident of service or a service-connected disability.    

The Veteran has asserted that the current leg pain is related to his motor vehicle accident in service in 1986.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of a leg disability.  See Kahana, 24 Vet. App. at 435.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

The Veteran has not produced a medical opinion to establish a nexus between the claimed leg disability and service including the motor vehicle accident in service.  The Veteran submitted a July 2009 private examination report in connection with his claim for service connection for a back disability.  The July 2009 private evaluation report indicates that the Veteran reported constant low back pain radiating to his left hip and leg, as well as numbness in his leg.  The examiner stated that he reviewed the Veteran's written report of his past medical and surgical history.  The examiner noted that x-rays of the Veteran's lumbar spine revealed minor bone spurring and facet enlargement changes consistent with the Veteran's age.  The examiner stated that the Veteran described a "significant" injury in 1986 which had resulted in continuous lower back pain, stiffness, and locking episodes.  The examiner found that the Veteran had myofascial pain consistent with an old muscle injury.  The x-rays and MRI findings showed minor degenerative changes consistent with age and not likely causing pain.  The examiner stated that the Veteran's current back condition was reasonably related to the 1986 automobile accident.

The Board finds that the July 2009 private evaluation report has limited probative value and is not sufficient to establish that the Veteran has a leg disability separate and distinct from the claimed back disability that is due to the injuries sustained in the motor vehicle accident in service.  The private examiner does provide a diagnosis of a bilateral leg disability that is separate from the claimed back disability.  The examiner related the claimed back disability to the automobile accident in service and he related the myofascial pain to an "old muscle injury."  This medical opinion does not specifically address the issue in this appeal, which is whether the Veteran has a bilateral leg disability related to active service.  As discussed above, the examiner who performed the April 2009 VA examination indicated that the Veteran's current symptoms of left lower extremity radiation of pain and numbness were not consistent with the whiplash type of injury sustained by the Veteran in 1986 and it was more likely the Veteran's neck and low back pain was secondary to the effects of aging, obesity, musculoskeletal deconditioning, and a genetic predisposition to developing degenerative spine conditions.  The VA examiner did not diagnosis a bilateral leg disability that was separate and distinct from the back disability.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current bilateral hamstring or leg disability.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability of the left and right legs.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The Board finds that the weight of the evidence further establishes that the current symptoms of leg pain are due to the non-service connected back disability and are not due to any documented event or incident of service or a service-connected disability.  

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current bilateral hamstring or leg disability that was incurred in service.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a bilateral hamstring or leg disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for bilateral hamstring or leg disability is denied.

4.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as secondary to his service-connected tinnitus.  See the December 2010 notice of disagreement.  

Here, the record is absent any competent evidence to establish that Veteran has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  A June 1976 audiological examination on enlistment examination indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 10, 10, 15, and 15 decibels, respectively, and in the left ear were 5, 5, 25, and 25 decibels, respectively.  Audiograms performed during service in November 1977, March 1979, and June 1983 show hearing loss within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The November 2010 VA audiometric examination report indicates that that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 5, 20, 25, and 20 decibels, respectively.  The puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 5, 25, 25, and 25 decibels, respectively.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent; the speech recognition score for each ear was 100 percent.  The diagnosis was hearing within normal limits from 250 to 8000 Hertz.  The weight of the competent and credible evidence shows that the Veteran does not currently have bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Veteran has asserted that he has bilateral hearing loss due to the service-connected tinnitus.  The Veteran is competent to describe an observable symptoms such as decreased hearing.  However, the Board cannot rely on the Veteran's lay assertion as to a medical diagnosis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the hearing loss meets the requirements of a hearing loss disability as set forth by VA regulations falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions that he has bilateral hearing loss.  The question of a medical diagnosis involves a complex medical issue and medical testing including audiometric testing.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.     

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have current bilateral hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin, supra; Brammer, supra.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As such, service connection for bilateral hearing loss is denied.









ORDER

Service connection for bilateral hamstring and leg disability is denied.

Service connection for bilateral hearing loss is denied.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


